Citation Nr: 0828087	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  03-01 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to an increased rating for varicose veins and 
chronic venous insufficiency of the right lower extremity, 
evaluated as 10 percent disabling prior to April 3, 2002 and 
as 40 percent disabling since April 3, 2002.  

4.  Entitlement to an initial increased rating for depression 
and a dysthymic disorder, evaluated as 10 percent disabling 
from January 31, 2002 to June 6, 2007 and as 30 percent 
disabling since June 7, 2007.  

5.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from December 1977 
to June 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  Specifically, by a May 2001 decision, the RO denied 
a disability rating greater than 10% for the 
service-connected varicose veins of the right lower 
extremity.  (By a December 2002 rating action during the 
current appeal, the RO redefined this service-connected 
disability as varicose veins and chronic venous insufficiency 
of the right lower extremity and awarded an increased rating 
of 40%, effective from April 3, 2002, for this disorder.)  
The current matter also arises from a May 2002 determination 
in which the RO, in pertinent part, denied service connection 
for hepatitis C.  

In February 2005, the Board remanded these increased rating 
and service connection claims for further evidentiary 
development.  Following completion of the requested actions 
as well as a denial of these issues, the veteran's appeal was 
returned to the Board for further appellate review.  

Also in the February 2005 remand, the Board requested further 
evidentiary development of the veteran's claim for service 
connection for depression.  The requested actions were 
completed.  A subsequent February 2008 rating action granted 
service connection for depression and a dysthymic disorder 
(10%, from January 31, 2002 to June 6, 2007, and 30%, from 
June 7, 2007).  As a complete grant of the benefit sought by 
the veteran with respect to his psychiatric claim was awarded 
(e.g., service connection for such a disorder was granted), 
that aspect of his appeal has been satisfied and is no longer 
in appellate status.  

In a July 2008 statement, however, the veteran's 
representative listed the issue of entitlement to an 
increased rating for the service-connected psychiatric 
disorder.  This document may be reasonably construed as a 
timely notice of disagreement (NOD) with respect to the 
initial assignment of disability ratings for the 
service-connected depression and dysthymic disorder.  
38 C.F.R. §§ 20.200, 20.201, 20.302 (2007).  Thus far, the 
veteran has not been furnished a statement of the case (SOC) 
addressing this issue.  See, e.g., 38 C.F.R. § 19.29 (2007).  

Further review of the claims folder indicates that, by a 
December 2003 rating action, the RO denied service connection 
for bilateral hearing loss and a total disability rating 
based on individual unemployability (TDIU).  In a statement 
received at the RO in January 2004, the veteran expressed 
disagreement with these denials.  38 C.F.R. §§ 20.200, 
20.201, 20.302 (2007).  Thus far, the veteran has not been 
furnished a statement of the case (SOC) addressing these 
issues.  See, e.g., 38 C.F.R. § 19.29 (2007).  

The claims for an increased rating for the service-connected 
depression and dysthymic disorder, service connection for 
bilateral hearing loss, and a TDIU will be discussed in 
further detail in the REMAND portion of the following 
decision.  


FINDINGS OF FACT

1.  The veteran did not exhibit hepatitis C in service, and 
such a disorder is not otherwise associated with his active 
duty.  

2.  Prior to April 3, 2002, the service-connected varicose 
veins and chronic venous insufficiency of the right lower 
extremity was manifested by pain and the need for a stent 
implanted in his right upper thigh (due to blockages in that 
area).  However, persistent edema was not shown.  

3.  Since April 3, 2002, the service-connected varicose veins 
and chronic venous insufficiency of the right lower extremity 
has been manifested by pain, edema, stasis dermatitis, and 
mild hyperpigmentation.  However, persistent ulceration has 
not been shown.  


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).  

2.  The criteria for a disability rating greater than 10 
percent prior to April 3, 2002 for the service-connected 
varicose veins and chronic venous insufficiency of the right 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Codes (DCs) 7120 & 
7121 (2007).  

3.  The criteria for a disability rating greater than 40 
percent since April 3, 2002 for the service-connected 
varicose veins and chronic venous insufficiency of the right 
lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.104, DCs 7120 & 7121 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2008)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

        A.  Duty To Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Specifically with regard to increased rating claims, 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

These notification requirements were satisfied by letters 
issued to the veteran in April 2002, September 2003, and 
April 2005.  Specifically, the letters informed him of the 
evidence required to support his service connection and 
increased rating claims.  According to the correspondence, VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to the service connection and increased 
rating issues on appeal, but he must provide enough 
information so that the agency could request the relevant 
records.  

With regard to the increased rating claim in particular, the 
referenced correspondence specifically stated that evidence 
of increased severity of the service-connected varicose veins 
and chronic venous insufficiency of the right lower extremity 
may include medical evidence such as doctors' statements 
containing physical and clinical findings, laboratory tests 
and radiographic results, and dates of examinations and 
testing.  Also pertinent are lay statements from other 
individuals who are able to describe from their knowledge and 
personal observations in what manner this service-connected 
disability has worsened and from the veteran himself who may 
describe his symptoms, their frequency and severity, as well 
as other involvement and additional disablement caused by the 
disability.  

Further, in an April 2007 letter, the veteran was informed of 
the type of evidence necessary to establish disability 
ratings (element #4) and effective dates (element #5).  See 
Dingess/Hartman, 19 Vet. App. at 488.  In any event, as will 
be discussed in the following decision, the Board finds that 
the evidence of record does not support a grant of the 
service connection and increased rating claims on appeal.  
Thus, the Board finds that there can be no possibility of any 
prejudice to the veteran in proceeding with the issuance of a 
final decision of these issues.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Clearly, only the April 2002 letter (pertaining to the 
veteran's claim for service connection for hepatitis C) was 
furnished to him prior to the initial denial of this issue in 
May 2002.  The timing defect of the subsequent 
correspondence, however, was cured by the agency of original 
jurisdiction's re-adjudication of these claims and issuance 
of a supplemental statement of the case (SSOC) most recently 
in February 2008.  

Any VCAA notification errors have not affected the essential 
fairness of the current adjudication.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Specifically, evidence of 
record demonstrates that the veteran has actual knowledge of 
the criteria necessary for an increased rating for the 
service-connected varicose veins and chronic venous 
insufficiency of his right lower extremity.  See 
Vazquez-Flores, 22 Vet. App. 37 (2008) (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007) ("[a]ctual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim")).  

The December 2002 statement of the case (SOC) and the 
February 2008 supplemental statement of the case (SSOC) 
provided the veteran with specific notice of the relevant 
rating (diagnostic code) criteria for his service-connected 
right leg disability.  The September 2003 correspondence 
informed the veteran of his opportunity to discuss the 
symptoms, their frequency and severity, as well as other 
involvement and additional disablement caused by his 
service-connected right leg disability.  In fact, at the 
various VA examinations and outpatient treatment sessions 
conducted during the current appeal, as well as at the 
personal hearing conducted before the undersigned Veterans 
Law Judge at the RO in July 2004, the veteran described the 
specific symptoms that he experiences as a result of this 
service-connected disorder.  Such statements exhibit an 
understanding of the criteria necessary for an increased 
rating for his service-connected right leg disability.  

        B.  Duty To Assist

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
his service connection and increased rating claims 
adjudicated in this decision.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  He has been accorded 
pertinent VA examinations.  

There is no suggestion in the current record that additional 
evidence, relevant to this matter, exists and can be 
procured.  Consequently, the Board concludes that no further 
evidentiary development of the issues adjudicated in this 
decision is required.  See, Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (which holds that strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case and that such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  See 
also, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (which 
holds that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  The Board will, therefore, 
proceed to consider these claims, based on the evidence of 
record.  

II.  Analysis

        A.  Service Connection Claim

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may be granted for any injury or disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Throughout the current appeal, the veteran has contended that 
his in-service responsibilities as a medic exposed him to 
contaminated blood and fluids, which, in turn, led to his 
development of hepatitis C in 2000.  See, e.g., July 2004 
hearing transcript (T.) at 7-8, 13.  He denies any other 
hepatitis C risk factors including blood transfusions, 
tattoos, or body piercing.  T. at 7-8.  

Indeed, service personnel records indicate that, during the 
veteran's active military duty, his military occupational 
specialty was that of a medical specialist.  He worked as a 
corpsman in an emergency room for 18 months and, in so doing, 
sutured wounds and performed dressing changes.  He also 
served as an ambulance driver for one year (between October 
1979 and October 1980) in Korea.  

Service medical records are, however, negative for complaints 
of, treatment for, or findings of hepatitis C.  Further, 
these documents do not provide any evidence of exposure to 
hepatitis C risk factors, including instances of the 
veteran's personal exposure to contaminated blood and fluids 
(e.g., episodes of the veteran's treatment of bleeding 
soldiers when he himself had been cut).  See T. at 7.  

According to post-service VA medical records, the veteran was 
found to have a positive hepatitis C antibody in July 1999.  
An abdominal ultrasound completed at that time showed a 
normal liver, and the veteran's liver function tests were 
reasonable except for a slight elevation in serum glutamate 
pyruvate transaminase (SGPT).  

Computed tomography scan completed on the veteran's abdomen 
in January 2000 confirmed a normal liver and spleen with no 
ascites.  A March 2001 VA outpatient treatment record noted 
that the veteran had an active hepatitis C virus.  Although 
he was found to have abnormal liver enzymes in February 2002, 
his hepatitis C was later determined to be stable in May 
2002.  

At a June 2007 VA examination, the veteran described the 
following hepatitis C risk factors:  alcohol use, "military 
medic," multiple sex partners, and body piercing in high 
school.  He denied cocaine or intravenous drug use, 
hemodialysis, previous transfusions, or tattoos.  Based on an 
extensive review of the claims folder as well as an interview 
with, and examination of, the veteran, the examiner concluded 
that the veteran's hepatitis C was asymptomatic.  In support 
of this conclusion, the examiner cited the veteran's stable 
weight as well as the lack of liver enlargement, cirrhosis, 
fatigue, malaise, nausea, vomiting, anorexia, weakness, and 
abdominal pain in the right upper quadrant.  Additionally, 
the veteran's March 2007 liver function tests were normal, 
and he had had no doctor-prescribed bedrest or incapacitation 
for his hepatitis C.  A physical examination was negative.  

The examiner diagnosed hepatitis C.  While the examiner was 
unable to determine the exact etiology of this disorder, he 
was able to conclude that the disability was "[l]ess likely 
than not caused by or related to active duty."  In support 
of this conclusion, the examiner cited the absence of 
documented exposure to hepatitis C risk factors in service.  

The veteran's hepatitis C was not diagnosed until 17 years 
after his separation from active military duty.  In light of 
the absence of documented hepatitis C risk factors during 
service, a VA examiner has specifically determined that this 
disorder is not associated with the veteran's active military 
duty.  The claims folder contains no contrary medical 
evidence.  Without competent evidence of an association 
between the currently diagnosed hepatitis C and the veteran's 
active military duty, the preponderance of the evidence is 
clearly against the veteran's claim for service connection 
for hepatitis C.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The benefit-of-the-doubt rule does not apply, and 
this service connection claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

        B.  Increased Rating Claim

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2007).  Initially, by an August 1982 rating action, the RO 
granted service connection for varicose veins of the right 
lower extremity (10%, from June 1982).  During the current 
appeal, and specifically by a December 2002 decision, the RO 
redefined this disorder as varicose veins and chronic venous 
insufficiency of the right lower extremity and awarded an 
increased rating of 40%, effective from April 3, 2002, for 
this disability.  The veteran's service-connected right lower 
extremity disability remains so evaluated.  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2007).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2007).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2007).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2007).  

Initially, the Board notes that the schedular criteria by 
which certain cardiovascular disorders are rated changed 
during the pendency of the current appeal.  This revision was 
made effective on October 6, 2006.  See 71 Fed. Reg. 52,460 
(September 6, 2006).  Importantly, however, no changes were 
made to the following diagnostic codes which are pertinent to 
the current appeal.  38 C.F.R. § 4.104, DCs 7120 & 7121.  

According to the applicable diagnostic codes, the following 
ratings are warranted for varying degrees of varicose veins 
and post-phlebitic syndrome:  10% (intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery), 20% (persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema, 40% 
(persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration), 60% (persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration, and 100% (massive board-like edema 
with constant pain at rest, attributed to the effects of 
varicose veins).  38 C.F.R. § 4.104, DCs 7120 & 7121 (2007).  

        1.  Prior To April 3, 2002

The veteran contends, in essence, that his service-connected 
right lower extremity disability was more severe than the 10% 
rating awarded for this disorder prior to April 3, 2002 
indicated.  In particular, the veteran cited increased right 
leg pain, poor circulation, right-sided weakness, and the 
need for a stent implanted in his right upper thigh (due to 
blockages there).  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 
Vet. App. 211 (1993).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability at issue is evaluated, 
to be more probative than the subjective evidence of 
complaints of increased symptomatology.  

Examinations conducted on the veteran's right leg during the 
current appeal and prior to April 3, 2002 demonstrated 
multiple superficial varicose veins (beginning in the groin 
area) which varied in size.  No inflammation, drainage, 
edema, or tissue loss was shown.  

The Board has considered the veteran's complaints of 
increased right leg pain, poor circulation, right-sided 
weakness, and the need for a stent implanted in his right 
upper thigh (due to blockages there) prior to April 3, 2002.  
Further, a January 2002 VA examiner concluded that the 
veteran's varicose veins had increased slightly in severity 
"over the years."  Significantly, however, the fact remains 
that, prior to April 3, 2002, persistent edema associated 
with the veteran's service-connected right lower extremity 
disability was not shown.  In fact, at a March 2000 VA 
outpatient treatment session, the veteran specifically denied 
having any residual edema at the end of the day.  

Without evidence of persistent edema, the next higher 
evaluation of 20% for the veteran's service-connected right 
leg disorder prior to April 3, 2002 may not be awarded.  
38 C.F.R. § 4.104, DCs 7120 & 7121 (2007).  The issue of 
entitlement to a disability rating greater than 10% prior to 
April 3, 2002 for the service-connected right lower extremity 
disability must, therefore, be denied.  

        2.  Since April 3, 2002

Since April 3, 2002, the veteran has complained of 
excruciating pain, daily swelling, and ulceration in his 
right leg.  Such symptomatology requires elevation of his 
right lower extremity as well as the continuous need for 
blood-thinning medication.  See, e.g., T. at 3-6.  

The veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, 
however, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482, 494-495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. 
Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 
Vet. App. 211 (1993).  As noted, disability ratings are made 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  The Board finds that the 
medical findings, which directly address the criteria under 
which the service-connected disability at issue is evaluated, 
to be more probative than the subjective evidence of 
complaints of increased symptomatology.  

Examinations completed on the veteran's right leg during the 
current appeal since April 3, 2002 have consistently shown 
pain, edema, stasis dermatitis, and mild hyperpigmentation 
(including a 7 centimeter (cm) by 9 cm hyperpigmentation area 
which was smooth and flaking due to previous venous 
ulceration as well as a 1 cm smooth and shiny area which was 
consistent with a healed ulcer).  Compression stockings were 
recommended at an April 3, 2002 VA outpatient treatment 
session.  

Medical records also reflect that the veteran has 
periodically had stasis and peripheral vascular ulcers on his 
right lower extremity.  In May 2004, he reported having had 
7-8 ulcers over the past 7-8 years.  Further, a June 2007 VA 
examiner who had the opportunity to review the claims folder 
extensively and to interview and examine the veteran 
described his distal venous ulcers as only "recurrent."  In 
fact, at the time of the June 2007 VA examination, the 
veteran's right lower extremity ulcer had healed.  

Significantly, the June 2007 VA examiner did not conclude-
nor does the claims folder contain any medical evidence 
illustrating-that the veteran's right lower extremity ulcers 
are constant.  Without evidence of persistent ulceration, the 
next higher evaluation of 60% for the veteran's 
service-connected right leg disorder may not be awarded.  
38 C.F.R. § 4.104, DCs 7120 & 7121 (2007).  The issue of 
entitlement to a disability rating greater than 40% for the 
service-connected right lower extremity disability since 
April 3, 2002 must, therefore, be denied.  

        3.  Extraschedular Consideration

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the 
service-connected varicose veins and chronic venous 
insufficiency of the right lower extremity at any time during 
the current appeal.  That provision provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence illustrating that the 
disabilities at issue have in the past or continue to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  Significantly, 
the service-connected varicose veins and chronic venous 
insufficiency of the veteran's right lower extremity have not 
required frequent periods of hospitalization.  In fact, these 
disabilities have necessitated only periodic outpatient 
treatment sessions and generally require.  (At the July 2004 
personal hearing, the veteran testified that he previously 
had received right leg treatment once a month but now 
generally seeks medical care for this service-connected 
disability only once every six months-unless a flare-up 
occurs.  T. at 4.)  

The service-connected varicose veins and chronic venous 
insufficiency of the veteran's right lower extremity has also 
not resulted in marked interference with employment.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
therein.  What the veteran has not shown in this case is that 
the service-connected varicose veins and chronic venous 
insufficiency of his right lower extremity have resulted in 
unusual disability or impairment that rendered the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate at any time during the current 
appeal.  Accordingly, the Board concludes that consideration 
of the provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for this service-connected disability for any time 
during the current appeal.  


ORDER

Service connection for hepatitis C is denied.  

Disability ratings greater than 10% prior to April 3, 2002 
and greater than 40% since April 3, 2002 for the 
service-connected varicose veins and chronic venous 
insufficiency of the right lower extremity is denied.  


REMAND

As noted in the Introduction portion of this decision, the 
veteran (including through his representative) has filed 
statements which may be reasonably construed as timely NODs 
with respect to the issues of entitlement to an increased 
rating for the service-connected depression and dysthymic 
disorder, entitlement to service connection for bilateral 
hearing loss, and entitlement to a TDIU.  To date, no SOC 
regarding these matters has been furnished.  In Manlincon 
v. West, 12 Vet. App. 238 (1999), the Court held that, when 
an appellant files a timely NOD as to a particular issue, and 
no SOC is furnished, the Board should remand, rather than 
refer, the claim for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

Unless the claims for an increased rating 
for the service-connected depression and 
dysthymic disorder (evaluated as 10% 
disabling, from January 31, 2002 to 
June 6, 2007, and as 30% disabling, since 
June 7, 2007), service connection for 
bilateral hearing loss, and a TDIU are 
resolved by a granting of the benefits 
sought, or the NODs are withdrawn, furnish 
the veteran and his representative an SOC 
in accordance with 38 C.F.R. § 19.29.  
These issues should be certified to the 
Board for appellate review if, and only 
if, a timely substantive appeal is 
received.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


